                                                                        FILED
                  IN THE UNITED STATES DISTRICT COURT                    OCT 3 0 2018
                      FOR THE DISTRICT OF MONTANA                       Clerk, U.S Courts
                                                                        District Of Montana
                           MISSOULA DIVISION                             Missoula Division




  KENNETH LYNN SWARTOS,
                                                      CV 18-108-M-DLC-JCL
                       Plaintiff,

        vs.                                           ORDER

  U.S. ATTORNEY'S OFFICE,

                       Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendation in this case on September 11, 2018, recommending that the

Court grant the Defendant's Motion for Summary Judgment (Doc. 6) and dismiss

this matter. (Doc. 13.) Swartos timely filed objections. (Doc. 14.) Consequently,

Swartos is entitled to de novo review of those findings and recommendations to

which he has specifically objected. 28 U.S.C. § 636(b)(l)(C). Absent objection,

this Court reviews findings and recommendations for clear error. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error exists if the Court is left with a "definite and

firm conviction that a mistake has been committed." United States v. Syrax, 235

F .3d 422, 427 (9th Cir. 2000) (citations omitted).


                                         -1-
      Liberally construing Swartos's objections, the Court finds that Swartos

objected to Judge Lynch's finding that the Court lacks jurisdiction over his claims.

Swartos wrote, "Defendants counsel ... seems set on using a waiver of the United

States sovereign immunity and the supposed procedural requirement for an

administrative tort claim as a captious demarche to keep the government out of

court a little bit longer." (Doc. 14 at 3.)

      Reviewing de novo, the Court concludes that Swartos has failed to establish

that the Department of Justice waived sovereign immunity as to federal

constitutional claims brought under Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971). See Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471,

475 (1994). The Court recognizes no other potential legal theory through which

Swartos could advance his claim, as he has not alleged a violation of state law, and

he has not alleged liability on the part of any individual federal actor. What is

more, even if the Court had jurisdiction to consider Swartos's claims, it would find

that Swartos has not plausibly alleged the violation of a constitutional right. See

Bell At/. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

      Reviewing the remaining portions of Judge Lynch's Findings and

Recommendations for clear error and finding none,



                                              -2-
IT IS ORDERED:

(1) Judge Lynch's Findings and Recommendation (Doc. 13) are

  ADOPTED;

(2) The Defendants' Motion to Dismiss (Doc. 6) is GRANTED, and this

  matter is DISMISSED.

 DATED this   '30'"1day of October, 2018.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                -3-
